IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 136 EM 2019
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JEROME J. HERNANDEZ,                           :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the “Petition to Allow Nunc Pro Tunc

Filing of a Petition for Allowance of Appeal” is GRANTED. Counsel is DIRECTED to file

a Petition for Allowance of Appeal within 15 days.